DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “from the weight of the harvested grain and the grain moisture content a calibrated grain weight normalized to a defined grain moisture content is ascertained” is indefinite. The meaning of this limitation is unclear.
Claim 10 recites the limitation "the external data" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gall et al. (U.S. Publication No. 20170223947).
Regarding claim 1, Gall teaches a method comprising the steps moving a measurement device through or over a field in which useful plants are being grown (Paragraph 30), wherein the measurement device comprises a sensor and a position determining system capturing raw measured values relating to a plant property of the useful plants by means of the sensor with simultaneous determination of the position of the measurement device in or over the field by means of the position determining system (Paragraph 32, imaging devices 18 and location positioning system 34), providing a digital map of the field, in which subarea-specific values for at least one property of the field are listed (Paragraph 30-31), identifying the values of the digital map corresponding to the raw measured value captured with regard to the position (Paragraph 30, “map the location of every sample it collects and every plant growing in the field”), ascertaining a calibrated or corrected value for the plant property from the raw measured value captured and the corresponding value/values of the digital map (Paragraph 76, “the images 100, 102, 104 and 106 are calibrated”).
Regarding claim 3, Gall teaches the nitrogen content of the useful plants can be ascertained from raw measured values, while in the digital map of the field the nitrogen 
Regarding claim 4, Gall teaches a nitrogen content of the useful plants can be ascertained from raw measured values, while in the digital map of the field the growth stage of the useful plants being grown is listed and the calibrated values of the plant property state the calibrated nitrogen content of the useful plant on the basis of the growth stage present at the time (Paragraphs 49, 61 and 64-65).
Regarding claim 7, Gall teaches the sensor is attached on a field machine (Abstract).
Regarding claim 8, Gall teaches the field machine is a harvesting machine, an application machine for pesticides or fertilizers, a sowing machine or a planting machine (Paragraph 33).
Regarding claim 9, Gall teaches the digital map of the field is stored in a memory unit which is designed in the form of a central server (Paragraph 73).
Regarding claim 10, Gall teaches the transfer of the external data is effected via a wireless connection between the measurement device and the server (Paragraph 73).
Regarding claim 11, Gall teaches the ascertained calibrated or corrected value of the plant property is used for the control of an agricultural actuator (Paragraph 44).
Regarding claim 12, Gall teaches a system comprising a measurement device with a sensor and a position determining system wherein the measurement device is designed such that it moves over or through a field in which useful plants are being grown (Paragraph 30), and thereby by means of the sensor captures raw measured 
Regarding claim 13, Gall teaches an agricultural actuator, wherein the computer unit is configured such that it uses the calculated calibrated or corrected value for the plant property for the control of the agricultural actuator (Paragraph 44).
Regarding claim 14, Gall teaches a computer product comprising a. computer-readable data storage device and program code which is stored on the data storage device, and which on execution on a computer causes the computer to receive from a measurement device a raw measured value relating to a plant property of a useful plant in a field and the coordinates of its position in or over the field at which the measurement device was located at the time-point of the capture of the raw measured value by means of a sensor (Paragraph 32, imaging devices 18 and location positioning 
Regarding claim 15, Gall teaches wherein further the computer is caused to use the calculated calibrated or corrected value for the plant property for the control of an agricultural actuator (Paragraph 44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gall et al. (U.S. Publication No. 20170223947) in view of Lindores (U.S. Publication No. 20120109614).
Regarding claim 2, Gall teaches all the features of claim 1 as outlined above, Gall is silent about the values of the digital map are the results of a plant growth model which models at least one property of the field for a time-point at which the measurement device ascertains the raw measured value for the plant property.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use plant growth model because it would provide a more accurate result.
Regarding claim 5, Gall teaches all the features of claim 1 as outlined above, Gall is silent about the measurement device comprises a sensor for the actually harvested useful plant.
Lindores teaches the measurement device comprises a sensor for the actually harvested useful plant (Paragraph 155).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to measure the weight of harvested useful plant because it would provide information regarding quantity of harvested useful plant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIN Y ZHONG/Primary Examiner, Art Unit 2861